DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 24 and 56–57, 59–65, 67, 69–71, 77–78, 80–86 and 88–91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baseotto et al., US 2009/0094951 A1 (“Baseotto”). 
Claims 27–31, 58, 72–76 and 79 are rejected under 35 U.S.C. 103 as being obvious over Baseotto in view of Nepsund et al., US 6,015,452 A (“Nepsund”). 
Claims 68 and 89 are rejected under 35 U.S.C. 103 as being obvious over Baseotto.  
Claim 24 describes an air filter cartridge. The air filter cartridge comprises a filter media pack extending between a first end and a second opposite end. The air filter cartridge comprises a closed, first end cap on the first end of the filter media pack. The air filter cartridge comprises an open, second end cap on the second end of the filter media pack.
The closed, first end cap comprises a cartridge-side coupling element of a coupling system for releasably coupling the air filter cartridge and a housing of a dedicated air filter assembly. The cartridge-side coupling element comprises a first portion, a central projection, and a groove located between the first portion and the central projection. The first portion of the cartridge-side coupling element covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack. The groove is surrounded by the first portion and opens in a direction away from the second end of the media pack. The central projection is surrounded by the groove. The cartridge-side coupling element also comprises a central recess surrounded by the central projection. The central recess opens in a direction away from the second end of the media pack. 
The open, second end cap comprises a first portion covering at least a portion of the second end of the filter media pack.  The open, second end cap comprises an axially directed housing seal member extending from the first portion of the open, second end cap. The housing 
Here, the limitation of “closed, first end cap” and “cartridge-side coupling element” are essentially the same element as the instant disclosure indicates that “the cartridge-side coupling element 10 is a closed end cap of an air filter cartridge.” Spec. dated Nov. 07, 2019 (“Spec.”) p. 15.  
Baseotto discloses an air filter cartridge (i.e., air filter cartridge 5). Baseotto Fig. 1, [0058]. The air filter cartridge 5 comprises a filter media pack (i.e., media pack 25) extending between a first end (i.e., end 25b) and a second opposite end (i.e., end 25c). Id. at Fig. 1, [0059] and [0076]. The air filter cartridge 5 comprises a closed, first end cap (i.e., end cap 27) on the first end of the filter media pack. Id. The air filter cartridge comprises an open, second end cap (i.e., end cap 26) on the second end of the filter media pack. Id.
Baseotto discloses that the closed, first end cap 27 comprises a cartridge-side coupling element (i.e., end cap 27) of a coupling system (i.e., end cap 27 and access cover 4) for releasably coupling the air filter cartridge 5 and a housing (i.e., housing 2) of a dedicated air filter assembly. Id. at Fig. 1, [0058]–[0059]. The cartridge-side coupling element 27 comprises a first portion (i.e., outer ring section 65), a central projection (i.e., projection arrangement 70), and a groove (i.e., inner projection 55) located between the first portion 65 and the central projection 70. Id. at Figs. 4–5, [0097], [0099] and [0103]. The first portion 65 of the cartridge-side coupling element 27 covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack (i.e., outer ring section 65 in overlap with media pack 25 and extends from a periphery of the first end of the media pack 5). Id. at Figs. 4–5, Id. at Fig. 5, [0055]. The central projection 70 is surrounded by the groove 55. The cartridge-side coupling element 27 also comprises a central recess (i.e., center 27z) surrounded by the central projection 70. Id. at Fig. 5, [0113]. The central recess 27z opens in a direction away from the second end of the media pack 27. Id. 
Baseotto discloses that the open, second end cap (i.e., end cap 26) comprises a first portion covering at least a portion of the second end of the media pack 25c. Id. at Figs. 1–2, [0059] and [0076]. The open, second end cap 26 comprises an axially directed housing seal member (i.e., housing seal arrangement 38) extending from the first portion of the open, second end cap 26. Id. at Fig. 2, [0071]. Baseotto discloses that the housing seal member 38 includes a housing seal surface facing in a direction away from the closed, first end cap. Id. The open, second end cap 26 also comprises a clean air outlet (i.e., opening 29) surrounded by the first portion of the open, second end cap 26 and the axially directed housing seal member 38. Id. at Fig. 2, [0071].

    PNG
    media_image1.png
    587
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    794
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    794
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    584
    794
    media_image4.png
    Greyscale

Claim 27 describes the air filter cartridge of claim 24.  The filter media pack comprises open cell foam.
Claim 72 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprising open cell foam.
Claim 28 describes an air filter cartridge according to claim 24. The filter media pack comprises multiple layers of media.
Claim 73 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises multiple layers of media.
Claim 29 describes an air filter cartridge according to claim 28. The filter media pack comprises multiple wraps of media.
Claim 74 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises multiple wraps of media.
Claim 30 describes an air filter cartridge according to claim 29. At least two wraps of the multiple wraps of media comprise same media.
Claim 75 describes that the combination air filter cartridge and coupling system according to claim 74. At least two wraps of media comprise the same media.
Baseotto does not disclose that air filter cartridge 5 includes a media pack comprising open cell foam. 
In the analogous art of air filter media pack, Nepsund discloses a prefilter comprises a layer of fibrous media and a layer of open cell foam media. Nepsund col. 3, ll. 1–5. It would have been obvious to include a prefilter circumscribing Baseotto’s filter cartridge 5 as it is conventional to have a prefilter for air filter cartridge. With this modification, Baseotto’s filter media would have multiple layers of media (i.e., Baseotto’s filter media 25 and Nepsund’s 
As for the limitation of that at least two wraps of the media comprise the same media, modified Baseotto does not explicitly disclose this feature. However, Nepsund discloses that while its most preferable prefilter arrangement have only two layers, alternate constructions are possible. Nepsund col. 2, ll. 51–54. It would have been obvious to include an additional layer to Nepsund’s most preferable two-layer prefilter by duplication of parts for increased filtration capacity. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Claim 31 describes an air filter cartridge according to claim 28. The filter media pack is a gradient efficiency media pack.
Claim 76 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack is a gradient efficiency media pack.
Modified Baseotto discloses that the fibrous media is more efficient filter media than the foam media, which gives the prefilter gradient. Nespund col. 14, ll. 45–52. 
Claim 56 describes the air filter cartridge according to claim 24. The filter media pack comprises pleated media.
Claim 77 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises pleated media.
Baseotto discloses that the filter media pack 25 could be pleated media. Baseotto [0060]. 
Claim 57 
Claim 78 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises pleated media arranged in a cylindrical configuration with an open interior.
Baseotto discloses that the media pack 25 is pleated media arranged in a cylindrical configuration with an open interior 30. Baseotto Fig. 1, [0061] and [0063]. 
Claim 58 describes the air filter cartridge according to claim 24. The filter media pack comprises depth media.
Claim 79 describes that the combination air filter cartridge and coupling system according to claim 69. The filter media pack comprises depth media.
As discussed in claim 27, it would have been obvious to include Nepsund’s prefilter around Baseotto’s filter media pack 25. Nepsund’s prefilter is depth media. Nepsund col. 2, ll. 21–27. 
Claim 59 describes the air filter cartridge according to claim 24. The cartridge-side coupling element further comprises an outer perimeter arranged around a periphery of the media pack and extending from the first portion.
Claim 80 describes that the combination air filter cartridge and coupling system according to claim 69. The cartridge-side coupling element of the air filter cartridge further comprises an outer perimeter arranged around a periphery of the media pack and extending from the first portion.
Baseotto discloses that the cartridge-side coupling element 27 further comprise an outer perimeter (i.e., outer rim 51) arranged around a periphery of media pack 25 and extending from the first portion 65. Baseotto Fig. 5, [0096] and [0099]. 
Claim 60 describes the air filter cartridge according to claim 24. The first portion comprises a flat surface arranged as a ring around the groove.
Claim 81 describes that the combination air filter cartridge and coupling system according to claim 69. The first portion comprises a flat surface arranged as a ring around the groove of the cartridge-side coupling element of the air filter cartridge.
Baseotto discloses that the first portion 65 comprises a flat surface arranged as a ring (i.e., outer ring) around the groove 55. Baseotto Figs. 4–5, [0097] and [0099]. 
Claim 61 describes the air filter cartridge according to claim 24. The groove is formed by an inner wall, a bottom, and the central projection.
Claim 82 describes the combination air filter cartridge and coupling system according to claim 69. The groove of the cartridge cartridge-side coupling element comprises an inner wall, a bottom, and the central projection.
Claim 62 describes that the air filter cartridge according to claim 61. The groove comprises a plurality of ribs extending along the inner wall.
Claim 83 describes the combination air filter cartridge and coupling system according to claim 82. The groove of the cartridge-side coupling element comprises a plurality of ribs extending along the inner wall.
Claim 63 describes that the air filter cartridge according to claim 24. The central projection comprises a wall having an outer surface and an inner surface. The outer surface of the wall forms part of the groove, and the inner surface of the wall forms part of the central recess.
Claim 84 describes that the combination air filter cartridge and coupling system according to claim 69. The central projection comprises a wall having an outer surface and an 
Claim 67 describes that the air filter cartridge according to claim 63. The inner surface comprises a plurality of alternating convex section and concave section. The outer wall comprises a plurality of alternating convex section and concave section.
Claim 88 describes the combination air filter cartridge and coupling system according to claim 84. The inner surface comprises a plurality of alternating convex section and concave section. The outer wall comprises a plurality of alternating convex section and concave section.
Claim 68 describes that the air filter cartridge according to claim 63. The wall of the central projection has a depth that is greater than a depth from the first portion to the central recess.
Claim 89 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection has a depth that is greater than a depth from the first portion to the central recess.
While the disclosed embodiment of Baseotto does not explicitly disclose that the groove is formed by the central projection, Baseotto discloses an alternative embodiment of cartridge-side coupling element 627 with a first portion 660, a central projection 641a and a groove. Baseotto Figs. 26–27, [0186].  The groove is formed by an inner wall, a bottom and the central projection 641a. Id. Baseotto also discloses that te groove comprises a plurality of ribs extending along the inner wall. Id. at Fig. 26. Baseotto also discloses that the central projection 641a having a wall that comprises an outer surface and an inner surface. The outer surface forms the part of the groove. The inner surface forms part of the central recess. Id. at Fig. 27, [0186].  Baseotto Id. at Fig. 26. 
Baseotto’s alternative embodiment does not disclose that the wall of the central projection 641a has a depth that is greater than a depth from the first portion to the central recess. However, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Here, the Applicant has failed to demonstrate that the claimed range is critical.  Spec. dated Nov. 07, 2019 (“Spec.”) p. 15.  Therefore, any difference between the prior art and the claimed invention with respect to this range is insufficient for patentability. 

    PNG
    media_image5.png
    1137
    838
    media_image5.png
    Greyscale

Claim 64 describes that the air filter cartridge according to claim 24. The wall of the central projection has a serpentine configuration.
Claim 85 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection has a serpentine configuration.
Baseotto discloses that the wall 84 of the central projection 70 has s serpentine configuration. Baseotto Fig. 5A, [0108]. 
Claim 65 describes that the air filter cartridge according to claim 24. The wall of the central projection is continuous.
Claim 86 describes that the combination air filter cartridge and coupling system according to claim 84. The wall of the central projection is continuous.
Baseotto discloses that the wall 84 of the central projection 70 is continuous. Baseotto Fig. 5A, [0108]. 
Claim 69 describes that a combination air filter cartridge and coupling system.  The combination air filter cartridge and coupling system comprises an air filter cartridge. The air filter cartridge comprises a filter media pack extending between a first end and a second, opposite, end. The air filter cartridge comprises a closed, first end cap on the first end of the filter media pack. The closed, first end cap comprises a cartridge-side coupling element of a coupling system for releasably coupling the air filter cartridge and a housing of a dedicated air filter assembly. 
The cartridge-side coupling element comprises a first portion, a central projection, and a groove located between the first portion and the central projection. The first portion covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack. The groove is surrounded by the first portion and opens in a direction away from 
The filter cartridge also comprises an open, second end cap on the second end of the filter media pack.  The open, second end cap comprises a first portion covering at least a portion of the second end of the filter media pack.  The open, second end cap comprises an axially directed housing seal member extending from the first portion of the open, second end cap. The housing seal member includes a housing seal surface facing in a direction away from the closed, first end cap. The open, second end cap also comprises a clean air outlet surrounded by the first portion and the axially directed housing seal member.
The combination air filter cartridge and coupling system also comprises an adapter comprising a first surface constructed to face the housing-side coupling element of the coupling system when combined with the air filter cartridge, and a second surface constructed to face away from the cartridge-side coupling element of the coupling system when combined with the air filter cartridge.
Here, the limitation of “closed, first end cap” and “cartridge-side coupling element” are essentially the same element as the instant disclosure indicates that “the cartridge-side coupling element 10 is a closed end cap of an air filter cartridge.” Spec. dated Nov. 07, 2019 (“Spec.”) p. 15.  
Baseotto discloses a combination of air filter cartridge (i.e., air filter cartridge 5) and coupling system (i.e., end cap 27). Baseotto Fig. 1, [0058]–[0059] and [0076]. The air filter cartridge 5 comprises a filter media pack (i.e., media pack 25) extending between a first end (i.e., end 25b) and a second opposite end (i.e., end 25c). Id. at Fig. 1, [0059] and [0076]. The air filter Id. The air filter cartridge comprises an open, second end cap (i.e., end cap 26) on the second end of the filter media pack. Id. The closed, first end cap 27 comprises a cartridge-side coupling element 27 of the coupling system for releasably coupling the air filter cartridge 5 and a housing (i.e., access cover 4) of a dedicated air filter assembly. Id. at Fig. 1, [0058]–0059]. 
Baseotto discloses that cartridge-side coupling element 27 comprises a first portion (i.e., outer ring section 65), a central projection (i.e., projection arrangement 70), and a groove (i.e., inner projection 55) located between the first portion 65 and the central projection 70. Id. at Figs. 4–5, [0097], [0099] and [0103]. The first portion 65 of the cartridge-side coupling element 27 covers at least a portion of the first end of the media pack and extends from a periphery of the first end of the media pack (i.e., outer ring section 65 in overlap with media pack 25 and extends from a periphery of the first end of the media pack 5). Id. at Figs. 4–5, [0099]. The groove 55 is surrounded by the first portion 65 and opens in a direction away from the second end of the media pack. Id. at Fig. 5, [0055]. The central projection 70 is surrounded by the groove 55. The cartridge-side coupling element 27 also comprises a central recess (i.e., center 27z) surrounded by the central projection 70. Id. at Fig. 5, [0113]. The central recess 27z opens in a direction away from the second end of the media pack 27. Id. 
Baseotto discloses that the open, second end cap (i.e., end cap 26) comprises a first portion covering at least a portion of the second end of the media pack 25c. Id. at Figs. 1–2, [0059] and [0076]. The open, second end cap 26 comprises an axially directed housing seal member (i.e., housing seal arrangement 38) extending from the first portion of the open, second end cap 26. Id. at Fig. 2, [0071]. Baseotto discloses that the housing seal member 38 includes a housing seal surface facing in a direction away from the closed, first end cap. Id. The open, Id. at Fig. 2, [0071].
Additionally, Baseotto discloses that the combination air filter cartridge and coupling system also comprises an adapter (i.e., a projection/receiver arrangement 130) comprising a first surface (i.e., upper surface of arrangement 130) constructed to face the housing-side coupling element of the coupling system (i.e., house cover 4) when combined with the air filter cartridge 5, and a second surface (i.e., the bottom surface of arrangement 130 ) constructed to face away from the cartridge-side coupling element 27 of the coupling system when combined with the air filter cartridge 5. Id. at Fig. 8, [0142].
Claim 70 describes the combination air filter cartridge and coupling system according to claim 69. The second surface of the adapter comprises a three-dimensional structure comprising a groove arranged between a first projection and a second projection, wherein the groove of the second surface of the adapter is constructed to receive the central projection of the cartridge-side coupling element.
Baseotto disclose that the second surface of the adapter 130 comprises a three-dimensional structure comprises a groove (i.e., groove 111) arranged between a first projection and a second projection. Baseotto Fig. 8, [0143]. The groove of the second surface of the adapter 130 is constructed to receive the central projection 70 of the cartridge-side coupling element 27. Id. 

    PNG
    media_image6.png
    572
    815
    media_image6.png
    Greyscale

Claim 71 describes the combination air filter cartridge and coupling system according to claim 70. The groove of the second surface of the adapter comprises a serpentine shape.
Baseotto discloses that the groove 111comprises a serpentine shape as it is designed to receive central projection 70, which is serpentine shaped. Baseotto Fig. 7B, [0130].
Claim 90 describes the combination air filter cartridge and coupling system according to claim 69. The seal member comprises a gasket secured to the first portion of the open, second end cap.
Claim 91 
It is noted here that in the instant application, both the housing seal member and the gasket uses the reference number 20r. Spec. dated Nov. 07, 2019 (“Spec.”) p. 29. Therefore, the examiner is interpreting the housing seal member and the gasket as the same thing. 
Baseotto discloses that the housing seal member 38 (i.e., the gasket) are secured to the first portion of the open, second end cap 26. Id. at Fig. 2, [0071]. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 112(b) rejection as the applicant has amended the claim to overcome the current rejection. 
Claim Rejections - 35 USC § 102(a)(1)
The applicant points out that the axially directed housing seal member extends from the first portion of the open, second end cap, and includes a housing seal surface facing in a direction away from the closed, first end cap. Applicant Rem. dated Dec. 07, 2021 (“Applicant Rem.”) p. 13. The applicant further points out that the seal member 20r in the instant applicant is pressed against the housing. Id. Additionally, the applicant points out that in Baseotto, the radial seal portion 38a is oriented to form an inwardly directed seal against an outer surface of 239. Id. at p. 14. The applicant argues that there is no pressure applied in an axial direction on a housing seal surface in Baseotto as the seal in Baseotto is a radially directed seal member, which is not designed to form an axial seal with an air cleaner housing. Id. at p. 15. The applicant requested withdrawal of the rejection. 
In response to the applicant arguments, the examiner would like to draw the applicant’s attention to Baseotto’s Fig. 2, a close-up of Fig. 2, which clearly shows the housing seal element 38 is reproduced below. It is noted here that the housing seal element 38 comprises an ‘axial” 

    PNG
    media_image3.png
    880
    794
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The applicant submits a prima facie case of obvious has not been established because the Baseotto’s ‘radial seal’ deficiency as described above. Applicant Rem. p. 15. The applicant further argues that Nepsund would not have suggested modifying the radial seal member of Baseotto to an axial seal member. Id.  
The examiner respectfully disagrees. As discussed above, Baseotto’s housing seal member 38 is an “axial seal” and therefore a prima facie case of obvious exists. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776